UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2008. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 CS Financing Corporation (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of principal executive offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ * Indicate by check mark whether the registrant is a large-accelerated filer, an accelerated filer, a non-acceleratedfiler or a smaller reporting company.See the definitions of "acceleratedfiler," "largeaccelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:The number of shares outstanding of the Registrant’s common stock as of April 30, 2008, was 2,377. Transitional Small Business Disclosure Format (check one):Yes £No T *Excludes filings on Form 8-K as provided in Rule 144(c)(i) under the Securities Act of 1933, as amended. CS FINANCING CORPORATION TABLE OF CONTENTS Financial Statements Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 & F-6 F-1 CS FINANCING CORPORATION BALANCE SHEETS ASSETS March 312008 (Unaudited) December 31, 2007 (Audited) CURRENT ASSETS Cash and cash equivalents $1,534,170 $2,488,784 Due from related parties 12,500 - Prepaid insurance 56,250 78,750 Prepaid expenses 11,833 16,333 Interest receivable 161,968 31,849 Total current assets 1,776,721 2,615,716 Property and equipment, net 27,472 29,575 Investment in notes receivable 2,978,000 2,500,000 Debt placement costs, net 858,298 862,109 Deposit 3,615 3,615 Loan origination costs, net 16,333 17,333 Total assets $5,660,439 $6,028,348 LIABILITIES AND STOCKHOLDER'S DEFICIT CURRENT LIABILITIES Accounts payable $7,426 $99,812 Accrued salaries - 27,778 Accrued interest 28,833 28,458 Capital lease obligation - current portion 1,017 927 Note payable - current portion 40,438 64,174 Total current liabilities 77,714 221,149 LONG TERM LIABILITIES Capital lease obligation 1,475 1,766 Notes - Series A payable 6,920,000 6,830,000 Total liabilities 6,999,189 7,052,915 STOCKHOLDER'S DEFICIT Common stock, $.01 par value, 1,000,000 shares authorized; 2,377 and 2,377 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively $24 $24 Additional paid-in capital 422,657 422,657 Accumulated deficit (1,761,431) (1,447,248) Total stockholder's deficit (1,338,750) (1,024,567) Total liabilities and stockholder's deficit $5,660,439 $6,028,348 The accompanying notes are an integral part of these financial statements F-2 CS FINANCING CORPORATION STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2008 For the Three Months Ended March 31, 2007 INTEREST AND FEE INCOME $180,437 $5,733 OPERATING EXPENSES Insurance 22,500 22,500 Payroll 171,829 122,376 Professional fees 32,147 40,057 Interest expense 190,008 21,951 Other 78,136 44,926 Total operating expenses 494,620 251,810 NET LOSS $(314,183) $(246,077) Basic and diluted loss per common stock $(132.18) $(103.52) Weighted average basic and diluted shares outstanding 2,377 2,377 The accompanying notes are an integral part of these financial statements F-3 CS FINANCING CORPORATION STATEMENTS OF CASH FLOW (Unaudited) For the Three Months Ended March 31, 2008 For the Three Months Ended March 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(314,183) $(246,077) Adjustments to reconcile net loss to cash flows from operating activities Depreciation 2,103 - Amortization of debt fees 17,345 21,179 Changes in operating assets and liabilities Change in interest receivable (130,119) - Change in prepaid insurance 22,500 22,500 Change in prepaids and other current assets 4,500 4,500 Change in deposit - (3,615) Change in accounts payable and accrued liabilities (92,386) 31,325 Change in salaries (27,778) (26,389) Change in accrued interest payable 375 13,569 Net cash flows used in operating activities (517,643) (183,008) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of notes receivable investment (478,000) - Purchase of fixed assets - (6,500) Due from related parties (12,500) - Net cash flows used in investing activities (490,500) (6,500) CASH FLOWS FROM FINANCING ACTIVITIES Payments for debt placement costs (12,534) (297,086) Proceeds from Notes - Series A payable 90,000 3,210,000 Principal payments on capital lease obligations (201) - Principal payments on note payable (23,736) (23,698) Net cash flows from financing activities 53,529 2,889,216 Net Change in Cash and Cash Equivalents (954,614) 2,699,708 Cash and Cash Equivalents - Beginning of Period 2,488,784 127,271 Cash and Cash Equivalents - End of Period $1,534,170 $2,826,979 Supplemental disclosure of cash flow information: Cash paid for Interest $172,288 $21,951 The accompanying notes are an integral part of these financial statements F-4 NOTE 1 – Nature of Operations and Summary of Significant Accounting Policies Nature of Operations CS Financing Corporation (the “Company”), a wholly owned subsidiary of Capital Solutions Management, LP (“Capital Solutions”), was incorporated in Delaware on August 19, 2005.The Company makes, purchases and services mezzanine loans and invests in financing mezzanine real estate lenders making such mezzanine real estate loans in the United States from proceeds of the Company’s offering of Five Year Notes-Series A (the “Notes Offering”). Condensed Financial Statements The accompanying condensed unaudited financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles for interim financial statements and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission. In the opinion of management, the accompanying unaudited financial statements reflect all adjustments consisting of normal recurring adjustments necessary for a fair presentation of its financial position and results of operations. Interim results of operations are not necessarily indicative of the results that may be achieved for the full year. The financial statements and related notes do not include all information and footnotes required by U.S. generally accepted accounting principles for annual reports. This quarterly report should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-KSB filed on March 31, 2008 with the U.S. Securities and Exchange Commission for the year ended December 31, 2007. NOTE 2 – Investments in Notes Receivable On April 30, 2007, the Company acquired a $2,000,000 promissory note from Assured Financial, a Minnesota LLC.Assured Financial is a senior (1st position) real estate construction and development lender.The
